Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This Office Action is in response to the communication filed on 09/24/2021.
In the Instant Amendment, claims 21, 28 and 35 are independent claims.  Claims 21-40 have been examined and are pending in this application.  This Action is made FINAL. 
Response to Arguments
In attempts to promote compact prosecution, on 10/04/2021, the Examiner contacted the Applicants to discuss possible amendments to move the case forward.  However, the Applicants and the Examiner could not come up with an agreement.
Applicants’ arguments in the instant Amendment, filed on 09/24/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue:  “neither Smith nor Hendrickson teach the claimed ‘interlink’” because: 
a.1) “Smith teaches normal hypertext links;” and “[the claimed] ‘interlink’ is created in a different manner than the links described above. Specifically the claims require that the interlink is created by a client.”
a.2) “an interlink has a beginning (i.e., from a source page) and an ending (i.e., to the target page);” 
“the link is stored in association with the browser itself,” whereas “as claimed, a completed interlink (i.e., one that associated the source page with the target page) is stored in a server.” 
a.4) “unlike the claimed interlink, this embedded link is created by the creator of the web page;” and 
a.5) “the claimed ‘interlink’ is a specific type of think that is stored (i.e., it is a now). However, the interlink (i.e., interlined node’ referred to in Hendrickson is a characteristic of nodes (i.e., it’s an adjective).” 
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the combination of Smith and Hendrickson does disclose the claimed limitation “interlink” recited in claims 21-23, 27-30 and 34-37 for at least reasons listed below:
a.1) The Examiner respectfully submits that Smith does disclose the claimed “interlink” as it’s similar to that of defined in the specification of the instant application.   It’s noted that in pages 2-3 of the remarks, the applicants provide some explanation on similarities and differences between ‘interlink’ and ‘link;’ However, said discussions are not mentioned in the specifications.  At most, the specification discusses differences between ‘interlink’ and ‘tag’ (specification: pars. 0036-0038); and the interlink as defined is that: i) the ‘interlink’ links a source page to a target page; and ii) the interlinks are created by a client during visiting a source page; (see specification: pars. 0023-0024 and 0049-0051; Fig. 5). 
The Examiner respectfully submits that the combination of Smith and Hendrickson does disclose the ‘interlink’ as defined in the specification of the instant (see Smith: pars. 0116 and 0130-0131; Fig. 5; the links point to two different targets on the Web written by two different authors; links 152 and 153 links the ‘W3K definitions for ‘Lagrange Interpolation’ webpage’ [i.e., source page] to two different target ‘Lagrange Interpolation’ pages written by two different authors; Hendrickson: pars. 0041-0043 and 0054; Fig. 2; a link may be considered to be an endorsement of the target by the source node; Each of links 220-23 (among interlinked nodes 205-07) passes an equal portion of juice from its source node to its target node) and ii)  it’s created by a user/client during visiting a source page (see Smith: pars. 0074, 0122, 0130; Figs. 5-6; user is able to add/create a link to a definition page from ‘W3K’ web page; the "Add a Definition" link 158 navigates to the form shown in FIG. 6 for adding another definition link for Lagrange Interpolation; see also pars. 0205, 0240 and 0307; users are allowed to submit one link at a time using the ‘Add a Resource’). It’s clear that the hypertext link of Smith and Hendrickson is the same the claimed ‘interlink’ as it links to a target page from a home/source page and it’s created by a client during visiting a webpage.
a.2)  As discussed in section a.1) above, the ‘link,’ described in Smith and Hendrickson, links to a target webpage from a home/source webpage (see Smith: pars. 0116 and 0130-0131; Fig. 5; links 152 and 153 links the ‘W3K-Definitions for ‘Lagrange Interpolation’ webpage’ [i.e., source page] to two different target ‘Lagrange Interpolation’ pages written by two different authors; Hendrickson: pars. 0041-0043 and 0054; Fig. 2; a link may be considered to be an endorsement of the target by the source node; Each of links 220-23 (among interlinked nodes 205-07) passes an equal portion of juice from its source node to its target node).  It’s clear that the ‘link’ described in Smith and Hendrickson has a beginning and an end page.
a.3) The Examiner respectfully submits that the ‘links,’ described in Smith are also stored in a server (Smith: pars. 0076, 0130 and 0143; links are stored on the link database server; the submit button 60 can be pressed to send the form to the link database server (a computer at w3k.org in this case); see also pars. 0174 and 0178-0180).  It’s clear that the ‘links’ in Smith are also stored in a link database server.
a.4) As discussed in section a.1) above, the ‘link’ described in Smith is created by “a client/user during visiting a webpage [i.e., source page]” (Smith: pars. 0074, 0122, 0130; Figs. 5-6; user is able to add/create a link to a definition page from ‘W3K’ web page; the "Add a Definition" link 158 navigates to the form shown in FIG. 6 for adding another definition link for Lagrange Interpolation; see also pars. 0205, 0240 and 0307; users are allowed to submit one link at a time using the ‘Add a Resource’). It’s clear that the ‘link’ is created by a user/client during visiting ‘W3K’ Webpage.
a.5) The Examiner respectfully submits that the ‘interlink’ referred to in Hendrickson is also a specific type of thing (i.e., a ‘noun’); it’s not just an ‘adjective’ as argued by the Applicants (Hendrickson: pars. 0004-0005; a link is a reference or navigation element in the content of a source node that refers to, indicates, or "points" to a target node; see also pars. 0041-0043; Fig. 2; see links 220-223 and 255-257).  It’s clear that the ‘link’ referred to in Hendrickson is a ‘specific type of thing’ (i.e., a ‘noun’) that links to a target node from a source node.  Regarding the interlinked nodes,’ this implies that nodes are linked by an ‘interlink.’ It’s clear that the combination of Smith and Hendrickson does disclose the ‘interlink’ recited in claims 21-23, 27-30 and 34-37.      
Applicants argue:  Smith fails to disclose the limitation “receiving a request for the source page” and “searching, based upon the request for the source page; for a plurality of interlinks having the source page as a beginning” as “the sources page referred to in the prior ‘receiving … a request to begin an interlink from a source page” and “the Examiner’s ‘source page’ in the ‘receiving’ operation is different than the ‘source page’ in the ‘searching operation.’”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Smith does disclose ‘receiving a request for the source page’ (Smith: pars. 0102-0104; Fig. 3-5; clicking on the "Lagrange Interpolation" key-phrase 144 [while browsing the ‘context path’] in this context takes the browser to the definition page for Lagrange Interpolation shown in FIG. 5), and ‘search, based upon the request for the source page for a plurality of interlinks having the source page as a beginning’ (Smith: pars. 0104-0109; Fig. 3-5; Clicking on the "Lagrange Interpolation" key-phrase 144 in this context takes the browser to the definition page for Lagrange Interpolation shown in FIG. 5 [definition links for ‘Lagrange Interpolation’ are retrieved and displayed on the W3K-definition for ‘Lagrange Interpolation’ web page (figure 5)]; See also pars. 0116-0119; the two links 152 or 153 containing the phrase ‘Lagrange Interpolation;’ they are both named ‘Lagrange Interpolation’ because that happens to be the title of both Web documents; however, the links point to two different targets on the Web written by two different authors). As described in pars. 0102-0109 and 0115-0119, and illustrated on figs. 4-6, ‘W3K website’ enables users to create new ‘definition’ pages [i.e., web documents] for a term or phrase [i.e., ‘Lagrange Interpolation’], and generate new links to the new definition pages [i.e., 152 and 153] from the source page [‘W3K-Definitions for ‘Lagrange Interpolation’ web page].  Therefore, when a user search for a ‘Lagrange Interpolation’ web page [i.e., source page], the system will retrieve all links related to ‘Lagrange Interpolation’ from the link database server and displayed all added definitions of ‘Lagrange Interpolation’ [i.e., link 152 and 153 on figure 5].  It’s clear that Smith does disclose all limitations argued above.
Applicants argue:  Smith fails to disclose the limitation “searching, based upon the request for the source page, for a plurality of interlinks having the source page as a beginning” as “Smith teaches searching, based upon a search criteria, for ‘all links … matching the search criteria.’”
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Smith does disclose the limitations ‘searching, based upon the request for the source page, for a plurality of interlinks having the source page as a beginning’ (Smith: pars. 0104-0109; Fig. 3-5; Clicking on the "Lagrange Interpolation" key-phrase 144 in this context takes the browser to the definition page for Lagrange Interpolation shown in FIG. 5 [definition links for ‘Lagrange Interpolation’ are retrieved and displayed on the W3K-definition for ‘Lagrange Interpolation’ web page (figure 5)]).  As mentioned above, when a user search for a ‘Lagrange Interpolation’ web page, by clicking on the link 144 ‘Lagrange Interpolation’ [i.e., based on the request for the source page] of figure 4, the system will retrieve all links related to ‘Lagrange Interpolation’ from the link database 
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 3230 to schedule an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 
Claims 21-23, 27-30 and 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith   (US 2004/0068527), filed on Apr. 08, 2004, in view of Hendrickson et al.,  (“Hendrickson,” US 2010/0088428), published on April 8, 2010.
Regarding claim 21; Smith discloses a computer-implemented method performed within a server, comprising: 
receiving, from a first client and by the server, a request to begin an interlink (pars. 0122; Fig. 5; “Add a Definition" link 158 navigates to the form shown in FIG. 6 for adding another definition link for Lagrange Interpolation” to the ‘W3K-Definition for ‘Lagrange Interpolation’ web page [web server receives an ‘add a definition’ request from a user);
receiving, from the first client and by the server, a request from the client to complete the interlink at a target page (pars. 0130; Fig. 6; the submit button 60 can be pressed to send the form to the link database server; [target page: URL 162]);
storing, by the server, the completed interlink that associates with the target page (pars. 0130-0131; Fig. 6; the submit button 60 can be pressed to send the form to the link database server; If the addition was successful, the user is navigated to a dynamically generated Web page summarizing the information added to the database);
receiving a request for a source page (pars. 0102-0104; Fig. 3-5; clicking on the "Lagrange Interpolation" key-phrase 144 [while browsing the ‘context path’] in this context takes the browser to the definition page for Lagrange Interpolation shown in FIG. 5);
(pars. 0104-0109; Fig. 3-5; Clicking on the "Lagrange Interpolation" key-phrase 144 in this context takes the browser to the definition page for Lagrange Interpolation shown in FIG. 5 [definition links for ‘Lagrange Interpolation’ are retrieved and displayed on the W3K-definition for ‘Lagrange Interpolation’ web page (figure 5)]);
serving, in response to the request, the source page, wherein the served source page includes links respectively associated with the target pages of the plurality of interlinks (pars. 0104-0109; Fig. 3-5; links 152-153 displayed all added definitions on the W3K-Definition ‘Lagrange Interpolation’ web page).
 Smith discloses adding interlink to a target page as recited above, but does not explicitly spell out interlink from a source page and the interlink associates the source page with the target page.
However, in an analogous art, Hendrickson discloses a system for exposing a web of inter-linked nodes, including a interlink webpage/nodes from a source page to a target page (Hendrickson: pars. 0041-0043 and 0054; Fig. 2; links 220-223 and 255-258; a graph of interlinked nodes, wherein each node is webpage, includes a source node links to target nodes; and also see pars. 0004, 0052 and 0068).
Therefore, it would have been obvious to an artisan at the time invention was made to combine the teaching of Hendrickson with the system/method of Smith to include interlines from a source page to a target page enabling user to navigate to target pages that contain similar content to the source page (Hendrickson: par. 0054)
Regarding claim 22; Smith and Hendrickson disclose the method of claim 2. 
The combination of Smith and Hendricks further discloses wherein the plurality of interlinks/links were generated from the first client (Hendrickson: pars. 0066, 0068 and 0090; the destination or target node of the current outbound link is stored; Smith: pars. 0074 and 0122; Figs. 5-6). 
The motivation is the same that of claim 21 above.
Regarding claim 23; Smith and Hendrickson disclose the method of claim 21.
The combination of Smith and Hendrickson further disclose wherein the plurality of interlinks were generated from a plurality of different clients (Hendrickson: pars. 0066 and 0068; the current link’s link juice passes is added to the target node; Smith: pars. 0074 and 0122; Figs. 5-6).
The motivation is the same that of claim 21 above.
Regarding claim 27; Smith and Hendrickson disclose the method of claim 21.
The combination of Smith and Hendrickson further discloses wherein the source page is served with a graphical user interface (GUI) component (Hendrickson: pars. 0085-0087; Figs. 9-11; Smith: Figs. 5-7), and the GUI component includes: 
a control for triggering beginning the generation of an interlink to be generated (Hendrickson: pars. 0085-0087; Figs. 9-11; Smith: pars. 0122; Fig. 5; “Add a Definition"), and 
(Hendrickson: pars. 0085-0087; Figs. 9-11; Smith: pars. 0130-0131; Fig. 6; “submit” button).
The motivation is the same that of claim 21 above.
Regarding claim 28; claim 28 is directed to a server associated with the method claimed in claim 21.  Claim 28 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Regarding claim 29; claim 29 is directed to a server associated with the method claimed in claim 22.  Claim 29 is similar in scope to claim 22, and is therefore rejected under similar rationale.
Regarding claim 30; claim 30 is directed to a server associated with the method claimed in claim 23.  Claim 30 is similar in scope to claim 23, and is therefore rejected under similar rationale.
Regarding claim 34; claim 34 is directed to a server associated with the method claimed in claim 27.  Claim 34 is similar in scope to claim 27, and is therefore rejected under similar rationale.
Regarding claim 35
Regarding claim 36; claim 36 is directed to a computer program product associated with the method claimed in claim 22.  Claim 36 is similar in scope to claim 26, and is therefore rejected under similar rationale.
Regarding claim 37; claim 37 is directed to a computer program product associated with the method claimed in claim 23.  Claim 37 is similar in scope to claim 23, and is therefore rejected under similar rationale.
Claims 24-26, 31-33 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith   (US 2004/0068527), filed on Apr. 08, 2004, in view of Hendrickson et al.,  (“Hendrickson,” US 2010/0088428), and further in view of Scofield et al. (“Scofield,” US 7,660,815), filed on June 30, 2006.
Regarding claim 24; Smith and Hendrickson disclose the method of claim 21.
Smith and Hendrickson do not explicitly disclose wherein weights are respectively assigned to each of the plurality of interlinks.
However, in an analogous art, Scofield discloses a method/system for scaling of navigation path weights among online content sources wherein weights are respectively assigned to each of the plurality of interlinks (Scofield: col., 27, lines, 21-26; Figs. 14, 19, 29 and 33; step 3302: determine scaling factor for path from content source A to B; see also col. 68, lines 9-16).
 Therefore, it would have been obvious to an artisan at the time invention was made to combine the teaching of Scofield with the system/method of Smith and Hendrickson to include a mechanism for scaling of navigation path weight among online (Scofield: col., 27, lines, 21-26)
Regarding claim 25; Smith, Hendrickson and Scofield disclose the method of claim 24.
Scofield further discloses wherein the plurality of the interlinks form a link cloud, and a display of the link cloud reflects the respective weights of each of the plurality of interlinks (Scofield: col., 43, lines 59-61; col. 56, lines 44-48; Figs. 14, 19 and 28; a number of entries 2720, each of which may include a content source/path identifier 2730, an indication of a global weight 2740).
The motivation is the same as that of claim 24 above.
Regarding claim 26; Smith, Hendrickson and Scofield disclose the method of claim 24.
Scofield further discloses wherein a weight for a particular interlink is based upon a number of clients generating the particular interlink (Scofield: col., 17, lines, 46-51; a weight determined based on basis of rate of change information including number of static links; see also col. 21, lines 36-43).
The motivation is the same as that of claim 24 above.
Regarding claim 31; claim 31 is directed to a server associated with the method claimed in claim 24.  Claim 31 is similar in scope to claim 24, and is therefore rejected under similar rationale.
Regarding claim 32; claim 32 is directed to a server associated with the method claimed in claim 25.  Claim 32 is similar in scope to claim 25, and is therefore rejected under similar rationale.
Regarding claim 33; claim 33 is directed to a server associated with the method claimed in claim 26.  Claim 33 is similar in scope to claim 26, and is therefore rejected under similar rationale.
Regarding claim 38; claim 38 is directed to a computer program product associated with the method claimed in claim 24.  Claim 38 is similar in scope to claim 24, and is therefore rejected under similar rationale.
Regarding claim 39; claim 39 is directed to a computer program product associated with the method claimed in claim 25.  Claim 39 is similar in scope to claim 25, and is therefore rejected under similar rationale.
Regarding claim 40; claim 40 is directed to a computer program product associated with the method claimed in claim 26.  Claim 40 is similar in scope to claim 26, and is therefore rejected under similar rationale.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH K PHAM whose telephone number is (571)270-3230.  The examiner can normally be reached on Monday-Thursday from 8:00 AM to 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINH K PHAM/
Primary Examiner, Art Unit 2174